                         Case 3:20-cv-00538-JSC Document 7 Filed 01/24/20 Page 1 of 5
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   U.S. District Court - Northern District of California
DOCKET NO.                          DATE FILED                            280 South 1st Street, San Jose, CA 95113
        20-538 JSC                            1/24/2020
PLAINTIFF                                                                             DEFENDANT
RAY HENDERSON MUSIC CO., INC.,                                                        GOOGLE LLC, VALLEYARM DIGITAL LIMITED,
                                                                                      LENANDES LTD, GIACOMO VERANI, and LIMITLESS
                                                                                      INT. RECORDINGS,

       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                    See Exhibit 1 for List of Works

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
Case 3:20-cv-00538-JSC Document 7 Filed 01/24/20 Page 2 of 5




  EXHIBIT 1
                      Case 3:20-cv-00538-JSC Document 7 Filed 01/24/20 Page 3 of 5

                                              Exhibit 1


                                         List of Works
#    Composition                                           Authors               Registration Number
1    Alabamy Bound                             Ray Henderson, Bud DeSylva, Bud              E605062
                                               Green

2    Alabamy Bound                             Ray Henderson, Bud DeSylva, Bud              E604659
                                               Green

3    Button Up Your Overcoat                   Ray Henderson, Bud DeSylva, Lew               EP2063
                                               Brown

4    Button Up Your Overcoat                   Ray Henderson, Bud DeSylva, Lew               EU1793
                                               Brown

5    Bye Bye Blackbird                         Ray Henderson, Mort Dixon                    E640638

6    If I Had a Talking Picture of You         Ray Henderson, Bud DeSylva, Lew               EU7092
                                               Brown

7    If I Had a Talking Picture of You         Ray Henderson, Bud DeSylva, Lew               EP8016
                                               Brown

8    If You Hadn't Gone Away                   Ray Henderson, Lew Brown, Billy              E610897
                                               Rose

9    If You Hadn't Gone Away                   Ray Henderson, Lew Brown, Billy              E613224
                                               Rose

10   I'm A Dreamer, Aren't We All              Ray Henderson, Bud DeSylva, Lew               EU8125
                                               Brown

11   I'm on the Crest of a Wave                Ray Henderson, Bud DeSylva, Lew              E683936
                                               Brown

12   I'm on the Crest of a Wave                Ray Henderson, Bud DeSylva, Lew              E694670
                                               Brown

13   I'm Sitting on Top of the World           Ray Henderson, Sam Lewis, Joe                E628004
                                               Young

14   I'm Sitting on Top of the World           Ray Henderson, Sam Lewis, Joe                E621512
                                               Young

15   It All Depends on You                     Ray Henderson, Bud DeSylva, Lew              E651216
                                               Brown

16   It All Depends on You                     Ray Henderson, Bud DeSylva, Lew              E650445
                                               Brown

17   Just a Memory                             Ray Henderson, Bud DeSylva, Lew              E658457
                                               Brown
                      Case 3:20-cv-00538-JSC Document 7 Filed 01/24/20 Page 4 of 5

                                              Exhibit 1


                                        List of Works
#    Composition                                           Authors               Registration Number
18   Just a Memory                             Ray Henderson, Bud DeSylva, Lew              E665641
                                               Brown

19   Life Is Just a Bowl of Cherries           Ray Henderson, Lew Brown                     EU42179

20   Life Is Just a Bowl of Cherries           Ray Henderson, Lew Brown                     EP24737

21   Lucky Day                                 Ray Henderson, Bud DeSylva, Lew              E642609
                                               Brown

22   Lucky In Love                             Ray Henderson, Bud DeSylva, Lew              E670725
                                               Brown

23   Lucky In Love                             Ray Henderson, Bud DeSylva, Lew              E670368
                                               Brown

24   Sonny Boy                                 Ray Henderson, Bud DeSylva, Lew              E696195
                                               Brown, Al Jolson

25   Sonny Boy                                 Ray Henderson, Bud DeSylva, Lew              E699256
                                               Brown, Al Jolson

26   Sunnyside Up                              Ray Henderson, Bud DeSylva, Lew               EP8017
                                               Brown

27   Sunnyside Up                              Ray Henderson, Bud DeSylva, Lew               EU8124
                                               Brown

28   The Best Things in Life Are Free          Ray Henderson, Bud DeSylva, Lew              E670766
                                               Brown

29   The Best Things in Life Are Free          Ray Henderson, Bud DeSylva, Lew              E670377
                                               Brown

30   The Thrill Is Gone                        Ray Henderson, Lew Brown                     EP24741

31   The Thrill Is Gone                        Ray Henderson, Lew Brown                     EU42567

32   The Varsity Drag                          Ray Henderson, Bud DeSylva, Lew              E670723
                                               Brown

33   The Varsity Drag                          Ray Henderson, Bud DeSylva, Lew              E670366
                                               Brown

34   Together                                  Ray Henderson, Bud DeSylva, Lew              E664006
                                               Brown

35   Together                                  Ray Henderson, Bud DeSylva, Lew              E679844
                                               Brown
                    Case 3:20-cv-00538-JSC Document 7 Filed 01/24/20 Page 5 of 5

                                            Exhibit 1


                                     List of Works
#    Composition                                         Authors               Registration Number
36   Turn on the Heat                        Ray Henderson, Bud DeSylva, Lew               EU8126
                                             Brown

37   Turn on the Heat                        Ray Henderson, Bud DeSylva, Lew               EP8018
                                             Brown

38   You're the Cream in My Coffee           Ray Henderson, Bud DeSylva, Lew              E704849
                                             Brown

39   You're the Cream in My Coffee           Ray Henderson, Bud DeSylva, Lew              E699976
                                             Brown
